                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,           )
a Florida corporation,
                                         )
      Plaintiff,
                                         )
v.                                            Case No. 3:17-cv-1054-J-32JRK
                                         )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF                 )
REVOCABLE TRUST, a Georgia trust,
                                         )
      Defendant.
                                         )

DINA KLEMPF SROCHI, as Trustee           )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,        )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF     )
TRUST,
                                         )
      Counterclaim Plaintiffs,
                                         )
v.
                                         )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, KEVIN             )
JACQUES KLEMPF, BAM
COMMERCIAL HOLDINGS, LLC, a              )
Florida limited liability company, BAM
RESIDENTIAL HOLDINGS, LLC, a             )
Florida limited liability company, and
BAM INVESTMENT GROUP, LLC, a             )
Florida limited liability company,
                                         )
      Counterclaim Defendants.
                                         )

                   JOINT NOTICE REGARDING SPECIAL MASTER

      Pursuant to this Court’s Order entered October 2, 2019 (Doc. No. 173),

counterclaim plaintiffs, Dina Klempf Srochi, as Trustee of the Laura Jean Klempf
Revocable Trust, and Dennis Blackburn, as Assistant Trustee of the Jean Klempf Trust,

and counterclaim defendants, Foodonics International, Inc. and Kevin Jacques Klempf,

give notice that they have conferred and agree to the appointment of either of the

following individuals to serve as Special Master in this case in accordance with Rule 53

of the Federal Rules of Civil Procedure:

        Honorable Ralph Artigliere                Michael G. Tanner
        artiglierer@gmail.com                     mtanner@gunster.com
        (706) 851-4121                            (904) 350-7169


       Further information regarding these individuals can be furnished to the Court

upon request.

GRAYROBINSON, P.A.                                SMITH HULSEY & BUSEY

By:    /s/ S. Grier Wells                         By:    /s/ James H. Post
       S. Grier Wells                                    James H. Post
       John M. Brennan                                   Michael E. Demont
                                                         R. Christopher Dix
Florida Bar Number 203238
50 North Laura Street, Suite 1100                 Florida Bar Number 175460
Jacksonville, Florida 32202                       Florida Bar Number 364088
(904) 598-9929                                    Florida Bar Number 036988
grier.wells@gray-robinson.com                     One Independent Drive, Suite 3300
jay.brennan@gray-robinson.com                     Jacksonville, Florida 32202
                                                  (904) 359-7700
and                                               (904) 359-7708 (facsimile)
                                                  jpost@smithhulsey.com
Michael R. Santana                                mdemont@smithhulsey.com
Florida Bar Number 42124                          cdix@smithhulsey.com
GrayRobinson, P.A.
301 Eat Pine Street, Suite 1400                   Attorneys for Dina Klempf Srochi, as
Orlando, Florida 32802                              Trustee, and Dennis L. Blackburn,
(407) 843-8880                                      as Assistant Trustee, of the Laura Jean
michael.santana@gray-robinson.com                   Klempf Revocable Trust

Attorneys for Foodonics International, Inc.
  and Kevin Jacquest Klempf




                                              2
                                     Certificate of Service

          I certify that on this 25th day of October, 2019, I electronically filed the foregoing

with the Clerk of Court through the Court’s CM/ECF electronic notification system,

which will send a Notice of Electronic Filing to all CM/ECF participants in this case. I

further certify that I mailed the foregoing document and the notice of electronic filing by

first-class mail to the following non-CM/ECF participants: none.


                                                                /s/ James H. Post
                                                                   Attorney

1048863




                                                3
